Order filed, June 30, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00510-CR
                                 ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

                      ABIGAIL MARIE STUBBS, Appellee


                    On Appeal from the 209th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1425867


                                      ORDER

      The reporter’s record in this case was due June 17, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Valdeane Wainwright, the official court reporter, to file the record
in this appeal within 10 days of the date of this order.

                                   PER CURIAM